DETAILED ACTION
This Office Action is in response to the Notice of Withdrawal from issue filed on 04/07/2022.
In the instant application, claims 1 and 14 are independent claims; Claims 1-20 have been examined and are pending. This action is made non-final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first invent or to file provisions of the AIA .
 Drawings
The drawings submitted on 12/11/2020 are acceptable
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (“Hunter,” US 2007/0183436), published on August 9, 2007 in view of Glein et al. (“Glein,” US 2007/0055932), published on March 8, 2007.
Regarding claim 1, Hunter teaches a remote control apparatus for unmanned systems comprising: (see para.2 and 21, describing the ability to remote control devices over a network; as taught by Hunter) 
a display screen for displaying graphic elements; (see para.24 describing a graphical user interface with graphical elements; as taught by Hunter)
a memory device storing a file for a graphic element and display parameters for displaying the graphic element; (see fig.8 describing an XML stored in memory that includes themes and shell information related which are graphical elements; as taught by Hunter) 
a communication interface including an application programming interface ("API") communicatively coupled to the memory device that enable a host computer to (i) store the graphic element to the memory device, (ii) specify the display parameters and values for the display parameters, and (iii) cause the graphic element to be displayed; (see para.25, The current invention also allows the system to be extended through an application programming interface, more commonly known as an API, to allow the user or other third parties to develop a piece of software to allow the user interface to display data and control other software, devices, or control; Also see para.26 and fig.8 that allows the user to customize graphical elements stored in XML store, as taught by Hunter)
Hunter discloses an API with XML storage but does not explicitly teach a processor configured to: receive a command message from the host computer via the API, the command message including at least one parameter value; determine the command message is related to the graphic element stored in the memory device; and cause the graphic element to be displayed on the display screen by applying the at least one parameter value to the display parameters.
On the other hand Glein discloses a processor configured to: receive a command message from the host computer via the API, the command message including at least one parameter value; (see fig.6 and para 45, a command launch is received with graphical elements; as taught by Glein)
determine the command message is related to the graphic element stored in the memory device; (See par.46, wherein the graphical elements associated with the received view are determined; as taught by Glein) and cause the graphic element to be displayed on the display screen by applying the at least one parameter value to the display parameters. (see para.46-47, wherein the customized interface elements are displayed; as taught by Glein)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Glein and Hunter in front of them to include the application programming interfaces utilize views and models as disclosed by Glein with the web-based control of remotely located devices as taught by Hunter to utilize the application-programming interfaces to generate graphical user interfaces that have the “look and feel” of a primary application (Glein: see par. 0014).
Regarding claim 7, Hunter and Glein teach the remote control apparatus of claim 1,
Hunter and Glein further teach wherein the communication interface is communicatively coupled to the host computer via at least one of a serial connection, an Ethernet connection, a Bluetooth® connection, a CAN bus connection, or a Zigbee® connection (Hunter: see pars. 0068-0071; two-way network communications).  
Regarding claim 8, Hunter and Glein teach the remote control apparatus of claim 1,
Hunter and Glein further teach: the remote control apparatus further comprising a control interface including at least one of toggle controls (Hunter: see par. 0027; an on/off switch), multi-axis hall-effect joystick controls, push buttons, or up/down push buttons.  
Regarding claim 14, Claim 14 is directed to a remote control method for executing in the remote control apparatus as claimed in claim 1; Claim 14 is similar scope to claim 1 and is therefore rejected under similar rationale.

Claims 2, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (“Hunter,” US 2007/0183436), published on August 9, 2007 in view of Glein et al. (“Glein,” US 2007/0055932), published on March 8, 2007 further in view of Gaissmaier et al. (“Gaissmaier,” US 2007/0067144), published on March 22, 2007 and further in view of YI et al. (“Yi,” US 2021/0208602, filed July 12, 2019.
Regarding claim 2, Hunter and Glein teach the remote control apparatus of claim 1,
Hunter and Glein do not appear to teach wherein the processor is configured to: receive a second command message from the host computer via the API, the second command message including a data value for a specified display parameter for display within the graphic element; determine the second command message is related to the graphic element stored in the memory device; and cause the graphic element to be displayed on the display screen with the data value using the specified display parameter.
However Gaissmaier teaches a method for processing graphics in a supervisory control system; wherein the processor is configured to: receive a second data [command message] from the host computer via the API (Gaissmaier: see par. 0038 and Fig. 5; the server transmits the equipment unit objects corresponding to the requested graphical display via the network 22 to the display client 20), the second data [command message] including at least one location parameter value to change a display location of the graphic element (Gaissmaier: see par. 0035; location of each equipment unit object is specified); determine the second command message is related to the graphic element stored in the memory device (Gaissmaier: see pars. 0038-0040; after receiving the equipment unit objects that specified the operational parameters of the components in the facility, the display client 20 accessed the stored object); and cause the graphic element to be displayed on the display screen at the specified display location by applying the at least one location parameter value to the display parameters (Gaissmaier: see pars. 0038-0040; the display client combines the equipment unit objects received from server and the stored objects to generate a graphic display. See par. 0022; all of the graphical information required to display the graphical representation is transmitted from the server to the requesting display client each time they need to generate a graphical display).  
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Gaissmaier, Hunter and Glein in front of them to include the generating graphics representing of an operational status of components as disclosed by Gaissmaier with the web-based control of remotely located devices as taught by Hunter to provide a fast and improved systems for processing and displaying information in a supervisory control system (Gaissmaier: see pars. 0004-0005).
Hunter, Glein and Gaissmaier do not explicitly teach a second data is a second command message associated with at least one location parameter value.
However Yi teaches an aerial control system; wherein a second data is a second command message associated with at least one location parameter value (Yi: see pars. 0083-0085; unmanned aerial vehicle, external server and external terminal may communicate with one another via various command signals. See par. 0348; the server may include a communication unit that exchanges information with the unmanned aerial vehicle and/or the terminal. The server may further include a location determination unit that determines a location and an altitude of the unmanned aerial vehicle through location altitude information provided by the unmanned aerial vehicle). 
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Yi, Hunter, Glein and Gaissmaier in front of them to include the command signals in the aerial control system as disclosed by Yi with the web-based control of remotely located devices as taught by Hunter to improve artificial intelligence and an autonomous flying performance of the drone or the robot (Yi: see abstract).
Regarding claim 12, Hunter and Glein teach the remote control apparatus of claim 1,
Hunter and Glein do not appear to teach wherein the processor is configured to receive the command message from the host computer at least one of before or during a mission performed by an unmanned system.  
	However Gaissmaier teaches a method for processing graphics in a supervisory control system; wherein the processor is configured to receive the command message from the host computer at least one of before or during a mission performed by an [unmanned] system (Gaissmaier: see pars. 0038-0040; the display client combines the equipment unit objects received from server and the stored objects to generate a graphic display. See par. 0022; all of the graphical information required to display the graphical representation is transmitted from the server to the requesting display client each time they need to generate a graphical display). 
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Gaissmaier, Hunter and Glein in front of them to include the generating graphics representing of an operational status of components as disclosed by Gaissmaier with the web-based control of remotely located devices as taught by Hunter to provide a fast and improved systems for processing and displaying information in a supervisory control system (Gaissmaier: see pars. 0004-0005).
Hunter, Glein and Gaissmaier do not explicitly teach the command message from a host computer associated with an unmanned system.
However Yi teaches an aerial control system. Yi further teaches the command message from a host computer associated with an unmanned system (Yi: see pars. 0083-0085; unmanned aerial vehicle, external server and external terminal may communicate with one another via various command signals. See par. 0348; the server may include a communication unit that exchanges information with the unmanned aerial vehicle and/or the terminal. The server may further include a location determination unit that determines a location and an altitude of the unmanned aerial vehicle through location altitude information provided by the unmanned aerial vehicle). 
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Yi, Hunter, Glein and Gaissmaier in front of them to include the command signals in the aerial control system as disclosed by Yi with the web-based control of remotely located devices as taught by Hunter to improve artificial intelligence and an autonomous flying performance of the drone or the robot (Yi: see abstract).
Regarding claim 16, Claim 16 is directed to a remote control method for executing in the remote control apparatus as claimed in claim 2; Claim 16 is similar scope to claim 2 and is therefore rejected under similar rationale.

Claims 3, 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (“Hunter,” US 2007/0183436), published on August 9, 2007 in view of Glein et al. (“Glein,” US 2007/0055932), published on March 8, 2007 and further in view of Gaissmaier et al. (“Gaissmaier,” US 2007/0067144), published on March 22, 2007.
Regarding claim 3, Hunter and Glein teach the remote control apparatus of claim 1,
Hunter and Glein do not appear to teach wherein the processor is configured to: receive a second command message from the host computer via the API, the second command message including a data value for a specified display parameter for display within the graphic element; determine the second command message is related to the graphic element stored in the memory device; and cause the graphic element to be displayed on the display screen with the data value using the specified display parameter.  
	However Gaissmaier teaches a method for processing graphics in a supervisory control system; wherein the processor is configured to: receive a second command message from the host computer via the API (Gaissmaier: see par. 0038 and Fig. 5; the server transmits the equipment unit objects corresponding to the requested graphical display via the network 22 to the display client 20), the second command message including a data value for a specified display parameter for display within the graphic element (Gaissmaier: see pars. 0038-0040; after receiving the equipment unit objects that specified the operational parameters of the components in the facility, the display client 20 accessed the stored object); determine the second command message is related to the graphic element stored in the memory device (Gaissmaier: see pars. 0038-0040; after receiving the equipment unit objects that specified the operational parameters of the components in the facility, the display client 20 accessed the stored object); and cause the graphic element to be displayed on the display screen with the data value using the specified display parameter (Gaissmaier: see pars. 0038-0040; the display client combines the equipment unit objects received from server and the stored objects to generate a graphic display. See par. 0022; all of the graphical information required to display the graphical representation is transmitted from the server to the requesting display client each time they need to generate a graphical display).  
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Gaissmaier, Hunter and Glein in front of them to include the generating graphics representing of an operational status of components as disclosed by Gaissmaier with the web-based control of remotely located devices as taught by Hunter to provide a fast and improved systems for processing and displaying information in a supervisory control system (Gaissmaier: see pars. 0004-0005).
Regarding claim 13, Hunter and Glein teach the remote control apparatus of claim 1,
Hunter and Glein do not appear to teach wherein the processor is configured to: receive, via the API from the host computer, a screenshot request message; record an image of contents displayed by the display screen including the graphic element; and store the image to the memory device.
However Gaissmaier teaches a method for processing graphics in a supervisory control system; wherein the processor is configured to: receive, via the API from the host computer, a screenshot request message; record an image of contents displayed by the display screen including the graphic element; and store the image to the memory device (Gaissmaier: see pars. 0038-0040; the display client combines the equipment unit objects received from server and the stored objects to generate a graphic display. See par. 0022; all of the graphical information required to display the graphical representation is transmitted from the server to the requesting display client each time they need to generate a graphical display).  
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Gaissmaier, Hunter and Glein in front of them to include the generating graphics representing of an operational status of components as disclosed by Gaissmaier with the web-based control of remotely located devices as taught by Hunter to provide a fast and improved systems for processing and displaying information in a supervisory control system (Gaissmaier: see pars. 0004-0005).
Regarding claim 15, Hunter and Glein teach the remote control apparatus of claim 1,
Hunter and Glein do not appear to teach receiving, in the API, before the command message, a graphic element message including the graphic element file from the host computer; and storing, via the processor, the graphic element to the memory device of the remote control.  
However Gaissmaier teaches a method for processing graphics in a supervisory control system; wherein receiving, in the API, before the command message, a graphic element message including the graphic element file from the host computer; and storing, via the processor, the graphic element to the memory device of the remote control (Gaissmaier: see par. 0013; the display client stores one or more equipment symbol objects and stores a picture object that describes a location of each of the one or more operational components in the graphics display. These objects can be downloaded from the server at start up, can be stored at the display client or can be obtained during a first request for a graphical display from the server).  
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Gaissmaier, Hunter and Glein in front of them to include the generating graphics representing of an operational status of components as disclosed by Gaissmaier with the web-based control of remotely located devices as taught by Hunter to provide a fast and improved systems for processing and displaying information in a supervisory control system (Gaissmaier: see pars. 0004-0005).
Regarding claim 17, Claim 17 is directed to a remote control method for executing in the remote control apparatus as claimed in claim 3; Claim 17 is similar scope to claim 3 and is therefore rejected under similar rationale.

Claims 4-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (“Hunter,” US 2007/0183436), published on August 9, 2007 in view of Glein et al. (“Glein,” US 2007/0055932), published on March 8, 2007 and further in view of BERESTOV et al. (“Berestov,” US 2017/0220037), published on August 3, 2017.
Regarding claim 4, Hunter and Glein teach the remote control apparatus of claim 1,
Hunter and Glein do not appear to teach wherein the processor is configured to: receive a video stream from the host computer via the API; cause the video stream to be displayed on the display screen; and cause the graphic element to be overlaid on the display of the video stream.  
However Berestov teaches a method for utilization of camera network associated with UAVs to capture static and/or motion scenes; wherein the processor is configured to: receive a video stream from the host computer via the API (Berestov: see pars. 0063-0064; the server may be configured to perform a real-time reconstruction of 3D structure of the selected one or more static and/or moving objects and to communicate the final reconstructed 3D structure to the user terminal. See par. 0030; imaging devices may be configured to capture multiple images and/or video frames within a field-of-view of the corresponding UAV); cause the video stream to be displayed on the display screen; and cause the graphic element to be overlaid on the display of the video stream (Berestov: see pars. 0063-0064; the user terminal may display the received reconstructed 3D structure).  
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Berestov, Hunter and Glein in front of them to include the utilization of camera network associated with UAVs to capture static and/or motion scenes as disclosed by Berestov with the web-based control of remotely located devices as taught by Hunter to provide a sufficient coverage of a predefined area in a fast and optimal manner (Berestov: see par. 0005).
Regarding claim 5, Hunter, Glein and Berestov teach the remote control apparatus of claim 4,
Hunter, Glein and Berestov further teach wherein the video stream is received in the host computer from at least one camera of an unmanned system (Berestov: see par. 0020; a first UAV of the plurality of UAVs may comprise a first imaging device configured to capture a first set of images of one or more static and/or moving objects. See par. 0030; imaging devices may be configured to capture multiple images and/or video frames within a field-of-view of the corresponding UAV).  
Regarding claim 6, Hunter, Glein and Berestov teach the remote control apparatus of claim 5,
Hunter, Glein and Berestov further teach wherein the unmanned system includes at least one of an unmanned aerial vehicle ("UAV") (Berestov: see par. 0020; a first UAV of the plurality of UAVs may comprise a first imaging device configured to capture a first set of images of one or more static and/or moving objects), unmanned underwater vehicle ("UUV"), an unmanned surface vehicle ("USV"), or an unmanned ground vehicle ("UGV"), a remote camera system, a safety/first responder system, or industrial equipment.  
Regarding claim 11, Hunter and Glein teach the remote control apparatus of claim 1,
Hunter and Glein do not appear to teach wherein the graphic element provides for display of at least one of: video related to an unmanned system in communication with the host computer, position, sensor, aspect, diagnostic, or status information related to an unmanned system in communication with the host computer, information related to related to an unmanned system that is determined by the host computer, a template, reticle, or wireframe for displaying information related to an unmanned system in communication with the host computer, or an icon or symbol related to operation of an unmanned system in communication with the host computer.
However Berestov teaches a method for utilization of camera network associated with UAVs to capture static and/or motion scenes; wherein the graphic element provides for display of at least one of: video related to an unmanned system in communication with the host computer, position, sensor, aspect, diagnostic, or status information related to an unmanned system in communication with the host computer, information related to related to an unmanned system that is determined by the host computer, a template, reticle, or wireframe for displaying information related to an unmanned system in communication with the host computer, or an icon or symbol related to operation of an unmanned system in communication with the host computer (Berestov: see par. 0020; a first UAV of the plurality of UAVs may comprise a first imaging device configured to capture a first set of images of one or more static and/or moving objects. See par. 0030; imaging devices may be configured to capture multiple images and/or video frames within a field-of-view of the corresponding UAV).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Berestov, Hunter and Glein in front of them to include the utilization of camera network associated with UAVs to capture static and/or motion scenes as disclosed by Berestov with the web-based control of remotely located devices as taught by Hunter to provide a sufficient coverage of a predefined area in a fast and optimal manner (Berestov: see par. 0005).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (“Hunter,” US 2007/0183436), published on August 9, 2007 in view of Glein et al. (“Glein,” US 2007/0055932), published on March 8, 2007 and further in view of CUI et al. (“Cui,” US 2018/0284815), published on October 4, 2018.
Regarding claim 9, Hunter and Glein teach the remote control apparatus of claim 8,
Hunter and Glein do not appear to teach wherein at least one display parameter of the display parameters includes an association with the control interface such that actuation of a button or a joystick of the control interface causes the processor to move or change a display characteristic of the graphic element.
However Cui teaches a system for controlling a movable object; wherein at least one display parameter of the display parameters includes an association with the control interface such that actuation of a button or a joystick of the control interface causes the processor to move or change a display characteristic of the graphic element (Cui: see par. 0082; one or more input devices to receive user input such as a touchscreen, a joystick, a button, a keyboard, etc).  
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Cui, Hunter and Glein in front of them to include the system for controlling a movable object as disclosed by Cui with the web-based control of remotely located devices as taught by Hunter to provide a user with ability to enable control of the UAVs with a satisfactory level of precision (Cui: see par. 0002).
Regarding claim 10, Hunter and Glein teach the remote control apparatus of claim 8,
Hunter and Glein do not appear to teach wherein the display screen include at least one of a touch screen or a multi-function display ("MFD"), and wherein the touch screen is part of the control interface.
However Cui teaches a system for controlling a movable object; wherein the display screen includes at least one of a touch screen or a multi-function display ("MFD"), and wherein the touch screen is part of the control interface (CUI: see par. 0082; one or more input devices to receive user input such as a touchscreen, a joystick, a button, a keyboard, etc. Input devices may allow a user to configure parameters of one or more mapping functions)  
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Cui, Hunter and Glein in front of them to include the system for controlling a movable object as disclosed by Cui with the web-based control of remotely located devices as taught by Hunter to provide a user with ability to enable control of the UAVs with a satisfactory level of precision (Cui: see par. 0002).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (“Hunter,” US 2007/0183436), published on August 9, 2007 in view of Glein et al. (“Glein,” US 2007/0055932), published on March 8, 2007 and further in view of Pack (“Pack,” US 10820036), filed on November 6, 2019.
Regarding claim 18, Hunter and Glein teach the remote control method of claim 14,
Hunter and Glein do not appear to teach receiving, via a control interface, a request message that is indicative of a request to view available video feeds of other remote controls; identifying, via the processor, available video feeds from other remote controls; causing, via the processor, a list of the identified video feeds to be displayed on the display screen; receiving, via the control interface, a selection of a video feed from the list; and causing, via the processor, the selected video feed to be displayed in addition to the graphic element 	However Pack teaches a system for controlling a direct video output feed from a selected remote device. The method further comprises: receiving, via a control interface, a request message that is indicative of a request to view available video feeds of other remote controls (Pack: see col. 3 lines 40-45; a requesting handheld device initiates a request for a real time video feed); identifying, via the processor, available video feeds from other remote controls; causing, via the processor, a list of the identified video feeds to be displayed on the display screen (Pack: see col. 4 lines 25-30; identify and displayed list of remote capturing devices that can provide video feed); receiving, via the control interface, a selection of a video feed from the list (Pack: see col. 4 lines 48-50; selecting a remote capturing devices for providing video feed); and causing, via the processor, the selected video feed to be displayed in addition to the graphic element (Pack: see col. 5 lines 9-18; with the remote capturing device capturing video, as soon as the real time communications session established, the remote capturing device begins outputting the feed of captured video to the requesting handheld device).  
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Pack, Hunter and Glein in front of them to include the system for controlling output feed from a selected remote device as disclosed by Pack with the web-based control of remotely located devices as taught by Hunter to provide an improved system and method which allows a requesting handheld device to request, establish, and exert control of a direct video output feed being captured in real time on a selected remote capturing device (Pack: see col. 2 lines 26-30).
Regarding claim 19, Hunter, Glein and Pack teach the remote control method of claim 18,
Hunter, Glein and Pack further teach wherein identifying the available data feeds includes transmitting, from the processor, a first request to a network, connected remote control (Pack: see par. 7; a requesting handheld device initiates a request for a real time video feed)s,  or the host computer for a list or indication of the available video feeds (Pack: see par. 8; identify and displayed list of remote capturing devices that can provide video feed), and wherein causing the selected video feed to be displayed includes transmitting, from the processor, a second request to the network, the connected remote controls, or the host computer, for the selected video feed causing the selected video feed to be routed or transmitted to the API or the processor of the remote control (Pack: see par. 16; with the remote capturing device capturing video, as soon as the real time communications session established, the remote capturing device begins outputting the feed of captured video to the requesting handheld device).
  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter (“Hunter,” US 2007/0183436), published on August 9, 2007 in view of Glein et al. (“Glein,” US 2007/0055932), published on March 8, 2007 and further in view of Zhao et al. (“Zhao,” US 2018/0115721), published on April 26, 2018.
Regarding claim 20, Hunter and Glein teach the remote control method of claim 14,
Hunter and Glein do not appear to teach wherein the display parameter includes an association with a control interface of the remote control, the method further comprising: receiving, in the processor, a signal indicative of actuation of a button or a joystick of the control interface; determining, via the processor, the signal into a movement change or display change of the display parameter; updating, via the processor, the at least one parameter value using the determined movement change or display change; and causing, via the processor, the graphic element to be displayed on the display screen of the remote control such that the graphic element is displayed as specified by the updated at least one parameter value.  
However Zhao teaches an image capturing system of an unmanned vehicle; wherein the display parameter includes an association with a control interface of the remote control, the method further comprising: receiving, in the processor, a signal indicative of actuation of a button or a joystick of the control interface (Zhao: see par. 0023; the first, second, and/or third instruction information can be generated in the remote controller 106 according to user’s inputs); determining, via the processor, the signal into a movement change or display change of the display parameter (Zhao: see par. 0022; the remote controller 106 is capable of sending the first instruction information to zoom the camera 101 and the rotating instruction information according to the moving direction of the target object to the flight controller 104); updating, via the processor, the at least one parameter value using the determined movement change or display change (Zhao: see par. 0024; adjust range of parameter value); and causing, via the processor, the graphic element to be displayed on the display screen of the remote control such that the graphic element is displayed as specified by the updated at least one parameter value (Zhao: see par. 0031; by monitoring the display device 107, the user can determine a moving direction of the target object with respect to the camera 101, and input the rotating instruction information to track the target object. See par. 0040; obtaining the substantially real-time obtained current zoom magnification of the camera).  
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Zhao, Hunter and Glein in front of them to include the system for image capturing system of an unmanned vehicle as disclosed by Zhao with the web-based control of remotely located devices as taught by Hunter to allow a user to track the subject and obtain clear and stabilized image based on live images captured by the camera and displayed on the monitoring device (Shao: see par. 0003).
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For Example: Tchedikian - et al. (US 2021/0272447) - a system and method include a remote control device for controlling a plurality of devices.
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is (571)272-97825029.  The examiner can normally be reached on Monday- Friday 8 AM-4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174           


/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174